Citation Nr: 1614477	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. G.P., Ms. E.W., and Mr. G.W.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Atlanta, Georgia, RO.

In May 2015, the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated July 2015 and November 2015, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Most recently, the VA Appeals Management Center (AMC) continued the previous denials in a January 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic bilateral shoulder disability, to include rotator cuff tear and degenerative arthritis, did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  A chronic bilateral hip disability, to include osteoarthritis, did not have its onset in service and is not otherwise related to the Veteran's active military service.

CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The Veteran does not have a bilateral hip disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claims, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims in letters dated August 2009 and January 2010.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The letters also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as partial service treatment and personnel records.

The Board notes that the RO has attempted to obtain additional service treatment records from the National Personnel Records Center (NPRC).  However, the RO was notified that the majority of the Veteran's service treatment records were destroyed in a fire at that facility.  The Veteran was notified of this issue in the February 2011 statement of the case (SOC).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claims being decided herein.  The Board is cognizant of the case of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.  Additionally, a number of the Veteran's service treatment records are already associated with his claims file.

The Board additionally notes that, at the May 2015 Board hearing, the Veteran reported treatment for his orthopedic disabilities at the Mary Immaculate Hospital in Jamaica, Long Island, and at the Columbia Medical Center in Long Island, New York.  As no records from these treatment providers were contained in the claims file, the July 2015 Board Remand instructed that the Veteran be sent a letter requesting that he submit Authorization and Consent to Release Information forms (VA Form 21-4142) in order for VA to obtain said records.  The Veteran did not respond to the letter.

To the extent that such medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has done neither.

Pursuant to the November 2015 Board Remand, the Veteran was afforded VA examinations and a medical opinion in December 2015, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the December 2015 VA examinations and medical opinion are sufficient, as they are predicated on consideration of the VA and private treatment records in the Veteran's claims file.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtain VA examinations with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As has been explained above, some of the Veteran's service treatment records were lost in a fire at the NPRC.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  The analysis of the Veteran's claims has been undertaken with these considerations in mind.

In this matter, the Veteran asserts he has current bilateral shoulder and hip disabilities that were incurred during his active military service.  Specifically, he contends that he injured his shoulders and hips when he fell off a building in Croix Chapeau, France.  See the Veteran's statement dated January 2010.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from November 1951 to October 1953.  As noted above, the Veteran's STRs were fire-damaged; however, an August 1958 report of medical examination reflects that the Veteran reported he injured his back while building Army barracks in Croix Chapeau, France, in 1953.  Notably, there is no documentation of shoulder or hip injuries at any point during the Veteran's military service.

Nevertheless, the Veteran is competent to report his personal history, and the Board also finds him credible to report his in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA treatment records dated in June 2008 document the Veteran's report of left lower back pain radiating to his left hip and left lower extremity.  An x-ray conducted in July 2008 revealed moderate degenerative joint disease (DJD) of the left hip.  Hip pain was again noted in December 2008.  VA treatment records dated in July 2009 documented the Veteran's report of left shoulder pain for more than two to three years.  The Veteran indicated that he had right shoulder surgery a few years prior.  An October 2009 VA treatment record documented the Veteran's complaints of hip and shoulder pain; it was further noted that the Veteran had generalized osteoarthritis of the hip and possible rotator cuff inflammation in both shoulders.

In a June 2010 letter, Dr. J.V. reported that the Veteran has severe rotator cuff arthropathy of the left shoulder and mild osteoarthritis of the bilateral shoulders.

At the May 2015 Board hearing, the Veteran testified that he was working on a building, putting in studs for the roof, when he lost his grip and fell approximately 10 feet to the ground below.  See the May 2015 Board hearing transcript, pgs. 4-5, 15-18.  He stated that he fell primarily on the base of his back, shoulders, and neck area.  Id.  The Veteran reported that he went to sick call several times for pain, but he was not given medication, nor were any x-rays taken.  Id.  He also stated that about a year after service, he collapsed in the hallway of his apartment and could not move.  Id. at pg. 6.  An ambulance was called and he was taken to Mary Immaculate Hospital in Jamaica, Long Island, where he was admitted for about 10 days and put in traction.  Id.  The Veteran testified that he has been in pain since service.

The Veteran was afforded a VA examination in August 2015, at which time the examiner opined that it was less likely than not that the Veteran's current bilateral shoulder and hip disabilities were related to his military service.  The examiner reported that he was unable to find any mention of a fall incident with subsequent bilateral shoulder and hip pain in the medical records.  As noted in the November 2015 Remand, the Board finds this medical opinion to be insufficient as the examiner did not take into consideration the Veteran's statements regarding ongoing bilateral shoulder and hip problems since service.

Pursuant to the November 2015 Board Remand, the Veteran was afforded VA examinations and a medical opinion in December 2015.  The examiner confirmed diagnoses of bilateral rotator cuff tears, with the tear of the right shoulder occurring in 2000 and the tear of the left shoulder occurring in 2008.  He also indicated that the Veteran is diagnosed with degenerative arthritis of the bilateral shoulders and osteoarthritis of the bilateral hips.  In a separate December 2015 medical opinion, the VA examiner concluded that the Veteran's claimed bilateral and hip disabilities were "less likely than not incurred in or caused by his claimed fall from roof while in service."  The examiner stated that, in rendering his conclusion, he had examined the Veteran's entire claims file including his treatment records and personal testimony.  The examiner noted that the Veteran claimed that his bilateral shoulder and hip disabilities are a result of a fall from an 8-10 foot roof while in military service in France.

With regard to the bilateral shoulder disability, the examiner continued,

Based on available medical evidence, Veteran has no documented bilateral shoulder condition which began in service.  He reports first seeking care for his shoulders in 1989 or so, but there is no documentation of this care.  Unfortunately, there is no documentation of his care between his discharge from service in 1959 until 2003.  While it is evident that the Veteran had right rotator cuff surgery, his first documented presentation for shoulder complaints was in 2003 and at that time he reported a frozen left shoulder in addition to his prior right shoulder rotator cuff repair.  There is no way to document a chronic shoulder condition which began in service and is consistent with his current diagnosis of bilateral osteoarthritis and rotator cuff pathology.  There is no documented mechanism of injury to the shoulders during his fall that would allow his current shoulder disease to be related to his fall in service.  There is no medical evidence, as indicated by the last opinion offered in August 2015.  This examiner has noted that the remand was ordered based on the judge's opinion that the prior examiner's opinion 'did not take into consideration the Veteran's report of bilateral shoulder and hip problems since service,' thus rendering the opinion inadequate.  However, it should be noted that the Veteran's statement of shoulder problems since discharge does not equate to medical evidence.  While the Veteran is assumed to be truthful, there is no evidence such as plain x-ray films or medical progress notes documenting care, to allow correlation of his current diagnoses to his injury in service.  Rotator cuff injury and osteoarthritis are conditions which may result from injury or be the result of gradual degenerative changes related to age.  There is no way to relate these specific injuries to the Veteran's fall.  The fall could have resulted in a variety of injuries or none at all.  A history of fall alone does not imply injury.  An opinion regarding the Veteran's current condition, as it relates to his reported history, with the available medical evidence which is missing over 40 years of documentation (1959 to 2000), would require mere speculation on any medical examiner's part.  Furthermore, the VBA's requirement for documentation of a chronic disability related to his shoulders while in service has not [been] met by the available medical records, and is actually deniable based on the report which only mentions chronic back pain as a result of the fall.  There is no documentation of a chronic shoulder disability continuing after service . . . as there are no medical records from the time of discharge to 2000 or so.  The only condition which has been satisfied and established is a current chronic bilateral shoulder disability.  This condition is insufficient for a service connection to be made even with consideration of the Veteran's presumed truthful statement regarding his injury.

See the VA medical opinion dated December 2015.

Turning to the claimed bilateral hip disability, the examiner explained, 

Based on available medical evidence, Veteran has no documented bilateral hip condition which began in service.  He reports chronic hip pain following his fall in service but there is no documentation of such.  Unfortunately, there is no documentation of his care between his discharge from service in 1959 until 2000 or so.  There is no way to document a chronic hip condition which began in service and is consistent with his current diagnosis of bilateral osteoarthritis of the hips.  There is no documented mechanism of injury to the hips during his fall that would allow his current hip disease to be related to the claimed event in service.  There is no medical evidence, as indicated by the last opinion offered in August 2015.  This examiner has noted that the remand was ordered based on the judge's opinion that the prior examiner's opinion 'did not take into consideration the Veteran's report of bilateral shoulder and hip problems since service,' thus rendering the opinion inadequate.  However, it should be noted that the Veteran's statement of hip problems since discharge does not equate to medical evidence.  While the Veteran is assumed to be truthful, there is no evidence, such as plain x-ray films or medical progress notes documenting care, to allow correlation of his current diagnoses to his injury in service.  Veteran has been diagnosed with bilateral osteoarthritis of the hips.  The fall could have resulted in a variety of injuries or none at all as a history of fall alone does not imply injury.  Furthermore, given the Veteran's age, it is not considered abnormal for osteoarthritic changes to have been noted in 2008.  However, osteoarthritis present since service, or soon thereafter, would presumably be more advance than mild to moderate after 40 years duration and would have prompted presentation for care sooner.  In conclusion, an opinion regarding Veteran's current condition as it relates to his reported history, with the available medical evidence which is missing over 40 years of documentation (1959 to 2000), would require mere speculation on any examiner's part.  Furthermore, the VBA's requirement for documentation of a chronic disability related to his hips while in service has not been met by the available medical records, and is actually deniable based on the available record which only mentions chronic back pain as a result of the service . . . as there are no medical records from the time of discharge to 2000 or so.  The only condition which has been satisfied and established is a current chronic bilateral hip disability.  This condition is insufficient for a service connection to be made even with consideration of the Veteran's presumed truthful statement regarding his injury.

See the VA medical opinion dated December 2015.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that, within his rationale, the December 2015 VA examiner opined that "an opinion regarding Veteran's current condition as it relates to his reported history with the available medical evidence . . . would require mere speculation on any examiner's part."  To this end, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.

Here, the December 2015 VA examiner went on to thoroughly detail the rationale behind his opinion.  As indicated above, the examiner described the inconsistencies in the medical evidence as indicated by the Veteran's contentions and his medical history.  In this case, the Board finds that the December 2015 VA examiner's statement concerning speculation is sufficiently supported by a thorough rationale.  See Jones, supra.  In this regard, the Board would like to further point out that as opposed to the prior opinion that focused solely on the lack of documented evidence of treatment in and for many years after service, with respect to the shoulder disorder, the examiner noted that the nature of the injury did not permit the conclusion that it was just as likely as not that it was related to service.  Similarly, with respect to the existing bilateral hip disability, the examiner stated that any osteoarthritis would be more advanced than mild to moderate after 40 years duration and would have prompted presentation for care sooner.  Thus, the opinions are supported by reasonable medical rationales and not simply the lack of documentary evidence.

The Board thus finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed bilateral shoulder and hip disabilities and the Veteran's active duty service outweighs the evidence of record that is suggestive of nexus.  In particular, the December 2015 VA examiner's opinion was thorough, well-explained, and based on review of the Veteran's medical history, and the interview and physical examination of the Veteran.  The Board therefore places significant weight on the findings of the December 2015 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Based on a review of the evidence, the Board finds that service connection for disabilities of the bilateral shoulders and hips is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is considered competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is considered competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has chronic shoulder and hip disabilities related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with chronic disabilities of the shoulders and hips, including osteoarthritis, during his military service or for decades thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with a "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of osteoarthritis of the hips until July 2008 and osteoarthritis of the shoulders until June 2010.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic shoulder and hip symptomatology dating from service are less probative than the findings of the December 2015 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral shoulder and hip disabilities.  Accordingly, the preponderance of the evidence is against these service connection claims.  See 38 U.S.C.A § 5107 (West 2014).











ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


